 Case 2:19-cv-00688 Document 146 Filed 04/15/21 Page 1 of 7 PageID #: 1449



                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


DONALD ROBINETTE,

             Plaintiff,

v.                                     Civil Action No. 2:19-cv-00688

ZURICH AMERICAN INSURANCE
COMPANY,

             Defendant.


                                  ORDER

             Pending are plaintiff Donald Robinette’s motion to

amend the complaint and amended motion to amend the complaint,

filed April 2, 2021.      ECF No. 131; ECF No. 135.


             Robinette asserts in the amended motion that “[s]ince

the filing of the original complaint[,] discovery in this matter

has been conducted that has revealed other causes of action” and

factual matters warranting amendment of the complaint.           ECF No.

135, at 1.    Robinette proposes to amend the complaint to add a

spoliation count inasmuch as it became evident during discovery

that defendant Zurich American Insurance Company did not

preserve the truck he was driving at the time of the accident

underlying this action.     Id. at 1-2; ECF No. 135-1, at ¶¶ 36-45.

He also proposes to add factual allegations concerning Zurich’s

failure to comply with its best practices inasmuch as the
 Case 2:19-cv-00688 Document 146 Filed 04/15/21 Page 2 of 7 PageID #: 1450



Federal Rule of Civil Procedure 30(b)(6) deposition of Zurich’s

representative, which occurred on August 11, 2020 (ECF No. 64),

revealed that Zurich did not comply with its best practices

while investigating his underinsured motorist coverage claim.

ECF No. 135, at 2; ECF No. 135-1, at ¶¶ 24, 34.          In addition, he

states that Zurich’s production of the redacted claim file for

his underinsured motorist coverage claim during discovery

indicated that Kentucky law rather than West Virginia law would

apply, and he proposes amendment to explicitly assert a

statutory Kentucky bad faith claim.       ECF No. 135, at 2; ECF No.

135-1, at ¶ 33.   He also contends that “the redacted claim file

further shows that Defendant Zurich confirmed UIM coverage on

October 23, 2017, but still denied the claim without any

explanation,” and he proposes to add factual allegations

relating to this information.      ECF No. 135, at 2; ECF No. 135-1,

at ¶ 20.   The proposed amended complaint further adds a breach

of contract claim.    ECF No. 135-1, at ¶¶ 29-35.        Finally, he

asserts that inasmuch as he has settled with defendant State

Farm Mutual Automobile Insurance Company, the complaint should




                                    2
    Case 2:19-cv-00688 Document 146 Filed 04/15/21 Page 3 of 7 PageID #: 1451



be amended to remove the claims asserted against that defendant. 1

Id. at 2-3.


             Zurich filed a response on April 13, 2021.           ECF No.

142.    Zurich offers several arguments against amendment,

including that the plaintiff has been dilatory in seeking

amendment, the delay in seeking amendment would prejudice the

defendant, and amendment to allow the spoliation and breach of

contract claims would be futile.           Id. at 6-15.


             The original November 5, 2019 scheduling order in this

action set a December 2, 2019 deadline for the plaintiff to

amend his complaint and a May 22, 2020 close of discovery date.

ECF No. 11.      That scheduling order was amended by order dated

April 30, 2020, which set a July 21, 2020 close of discovery

date but did not alter the prior deadline for amending the

complaint.      ECF No. 36.    After Zurich moved for summary judgment

on August 10, 2020 (ECF No. 67), Robinette filed a motion to

reopen discovery on August 24, 2020, which the court granted in

a limited capacity on October 22, 2020, inasmuch as it was

evident that Zurich failed to produce entries from the claim

file relating to its handling of his underinsured motorist



1    The amended motion to amend the complaint (ECF No. 135)
only differs from the original motion to amend the complaint
(ECF No. 131) insofar as it removes the claims asserted against
State Farm.


                                       3
 Case 2:19-cv-00688 Document 146 Filed 04/15/21 Page 4 of 7 PageID #: 1452



coverage claim.    ECF No. 101.    In doing so, the court set a new

December 28, 2020 close of discovery date, January 19, 2021

dispositive motions deadline, and May 4, 2021 trial date.            Id.

at 11.   Zurich subsequently filed a renewed motion for summary

judgment on January 19, 2021.      ECF No. 111.


           The deadline for the plaintiff to amend the complaint

has long passed.    “The district courts have applied a two-step

analysis for use when a motion to amend the pleadings is made

after the deadline set in the scheduling order has passed: (1)

the moving party must satisfy the good cause standard of Rule

16(b), and (2) if the movant satisfies Rule 16(b), the movant

then must pass the tests for amendment under Rule 15(a).”            3

Moore’s Federal Practice – Civil § 16.13 (2021); see also

Hawkins v. Leggett, 955 F. Supp. 2d 474, 497-99 (D. Md. 2013)

(stating and applying two-part test).        “This analysis has

emerged because litigants seeking to amend their pleadings

outside the court’s deadlines for doing so must effectively

modify the scheduling order under Rule 16 as well.”          Matheny v.

L.E. Myers Co., No. 2:16-cv-09304, 2018 WL 1095584, at *2 (S.D.

W. Va. Feb. 26, 2018).     Thus, “[a]lthough leave to amend a

complaint should be ‘freely give[n] ... when justice so

requires,’ Fed. R. Civ. P. 15(a)(2), ‘after the deadlines

provided by a scheduling order have passed, the good cause




                                    4
 Case 2:19-cv-00688 Document 146 Filed 04/15/21 Page 5 of 7 PageID #: 1453



standard [of Fed. R. Civ. P. 16] must be satisfied to justify

leave to amend the pleadings.”      RFT Mgmt. Co., LLC v. Powell,

607 F. App’x 238, 242 (4th Cir. 2015) (first alteration added)

(quoting Nourison Rug Co. v. Parvizian, 535 F.3d 295, 298 (4th

Cir. 2008))); see also Montgomery v. Anne Arundel Cnty., 182 F.

App’x 156, 162 (4th Cir. 2006) (affirming denial of amendment

based on Rule 16 standard where scheduling order deadline had

passed).


             “Rule 16(b)’s good cause standard focuses on the

timeliness of the amendment and the reasons for its tardy

submission; the primary consideration is the diligence of the

moving party.”    Montgomery, 182 F. App’x at 162; see also

Hawkins, 955 F. Supp. 2d at 498 (“The movant satisfies the good

cause requirement by showing that, despite diligence, the

proposed claims could not have been reasonably brought in a

timely manner.”)


             Here, it is clear that the plaintiff has not satisfied

Rule 16(b)’s good cause standard.       With the exception of the

proposed amendment removing the claims alleged against State

Farm, which is not material, all of the plaintiff’s proposed

amendments pertain to issues allegedly uncovered during

discovery.    Some of such issues, such as those surrounding the

proposed spoliation and breach of contract claims, the



                                    5
 Case 2:19-cv-00688 Document 146 Filed 04/15/21 Page 6 of 7 PageID #: 1454



information obtained from the August 11, 2020 Rule 30(b)(6)

deposition, and the fact that Kentucky law applies, should have

been apparent prior to the reopening of discovery on October 22,

2020.   But, at the very least, they should have all been

apparent by the December 28, 2020 close of discovery date set

when the court reopened discovery.       And Robinette does not

contend that any of his new allegations relate to information

obtained since December 28, 2020.


           Discovery closed on December 28, 2020, the defendant

filed a renewed motion for summary judgment on January 19, 2021,

and trial is now set for May 4, 2021.        Robinette has not offered

any justification for his delay and attempts to amend the

complaint by his motion filed one month before trial after a

renewed motion for summary judgment has been filed.          In view of

this delay and the fact that such amendment would necessarily

require the court to once again reopen discovery in relation to

the proposed new claims, the court does not find good cause to

grant leave to amend.


           Accordingly, it is ORDERED that Robinette’s motion to

amend the complaint (ECF No. 131) and amended motion to amend

the complaint (ECF No. 135) be, and they hereby are, DENIED.




                                    6
 Case 2:19-cv-00688 Document 146 Filed 04/15/21 Page 7 of 7 PageID #: 1455



          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                        ENTER:    April 15, 2021




                                    7
